EXHIBIT 10.4

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement (the “Agreement”) is
entered into by and between Apria Healthcare Group Inc. (the “Company”) and
Lawrence A. Mastrovich (the “Executive”), as of May 5, 2006.

I.     EMPLOYMENT.

        The Company hereby employs the Executive and the Executive hereby
accepts such employment, upon the terms and conditions hereinafter set forth.
The term of the employment will continue until the termination of the
Executive’s employment by reason of his written resignation, termination by the
Company for any reason by written notice of termination, or death, provided that
for purposes of Section IV-D-3, the “Expiration Date” shall initially be April
7, 2004, and shall be extended one (1) day for each day of the Executive’s
employment during the term of this Agreement until the Executive’s employment is
terminated for any reason. For instance, if the Executive’s employment with the
Company is terminated on January 1, 2003, the Expiration Date shall be December
31, 2004. The Executive’s employment may be terminated at any time by written
notice from the Executive to the Company or from the Company to the Executive,
in the manner provided in Section XIX hereof.

II.     DUTIES.

        The Executive shall serve during the course of his employment as the
President and Chief Operating Officer of the Company, reporting to the Chief
Executive Officer. The Executive shall undertake such duties and have such
authority as the Company, through its Chief Executive Officer, shall assign to
the Executive from time to time in the Company’s sole and absolute discretion,
provided such duties and responsibilities are the types of duties that would
ordinarily be assigned to a person with employment experience and a position
comparable to that of the Executive. Initially, the Executive shall have
responsibility for the following areas: field operations, corporate logistics,
corporate revenue management, clinical services and regulatory affairs and
compliance. The Executive agrees to devote substantially all of his working time
and efforts to the business and affairs of the Company. The Executive further
agrees that he shall not undertake any outside activities which create a
conflict in interest with his duties to the Company, or which, in the judgment
of the Board of Directors of the Company, interfere with the performance of the
Executive’s duties to the Company.

III.     COMPENSATION.

         A.        The Company will pay to the Executive a base salary at the
rate of $512,000 per year. Such salary shall be payable in periodic installments
in accordance with the Company’s customary practices. Amounts payable shall be
reduced by standard withholdings and other authorized deductions. The
Executive’s salary may be increased from time to time at the discretion of the
Company.

         B.        Annual Bonus, Incentive, Savings and Retirement Plans. The
Executive shall be entitled to participate in all annual bonus, incentive,
savings and retirement plans, practices, policies and programs applicable
generally to the Chief Executive Officer of the Company, including without
limitation (i) the Company’s Executive Bonus Plan (a copy of which has been
previously provided to the Executive) and (ii) the Company’s 401(k) Savings
Plan. The parties to this Agreement recognize that such plans may be amended
and/or terminated by the Company at any time without the consent of the
Executive in accordance with the terms of such plans.

         C.        Welfare Benefit Plans. The Executive and/or his family, as
the case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company (including, without limitation, medical, prescription, dental,
disability, salary continuance, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other senior
executives of the Company. The Company reserves the right to modify, suspend or
discontinue any and all of the above plans, practices, policies and programs at
any time without recourse by the Executive so long as such action is taken
generally with respect to other similarly situated peer executives and does not
single out the Executive.

         D.        Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures as in effect generally
with respect to other executives of the Company. The parties to this Agreement
recognize that such policies may be amended and/or terminated by the Company at
any time without the consent of the Executive.

         E.        Fringe Benefits. The Executive shall be entitled to fringe
benefits, including without limitation (i) reasonable travel and entertainment
expenses of the Executive’s spouse, on an actually incurred basis when necessary
in conjunction with participation in Company events, and (ii) such other
benefits in accordance with the plans, practices, programs and policies as may
be in effect generally with respect to the Chief Executive Officer of the
Company.

         F.        Vacation. The Executive shall be entitled to four weeks of
paid vacation annually, to be available and prorated monthly during the term of
this Agreement and otherwise to be consistent with the vacation policy and
practice applicable to other executives of the Company.

IV.     TERMINATION.

         A.        Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s death. If the Company determines in
good faith that the Disability of the Executive has occurred (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section XIX if its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive, provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of his duties. For
purposes of this Agreement, “Disability” shall mean a physical or mental
impairment which substantially limits a major life activity of the Executive and
which renders the Executive unable to perform the essential functions of his
position, even with reasonable accommodation which does not impose an undue
hardship on the Company. The Company reserves the right, in good faith, to make
the determination of Disability under this Agreement based upon information
supplied by the Executive and/or his medical personnel, as well as information
from medical personnel (or others) selected by the Company or its insurers.

         B.        Cause. The Company may terminate the Executive’s employment
for Cause. For purposes of this Agreement (except as set forth below), “Cause”
shall mean that the Company, acting in good faith based upon the information
then known to the Company, determines that the Executive has (i) engaged in or
committed willful misconduct; (ii) engaged in or committed theft, fraud or other
illegal conduct; (iii) refused or demonstrated an unwillingness to substantially
perform his duties for a 30-day period after written demand for substantial
performance that refers to this paragraph and is delivered by the Company that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties; (iv) refused or demonstrated an
unwillingness to reasonably cooperate in good faith with any Company or
government investigation or provide testimony therein (other than such failure
resulting from the Executive’s disability); (v) engaged in or committed
insubordination; (vi) engaged in or committed any willful act that is likely to
and which does in fact have the effect of injuring the reputation or business of
the Company; (vii) willfully violated his fiduciary duty or his duty of loyalty
to the Company or the Company’s Code of Ethical Business Conduct in any material
respect; (viii) used alcohol or drugs (other than drugs prescribed to the
Executive by a physician and used by the Executive for their intended purpose
for which they had been prescribed) in a manner which materially and repeatedly
interferes with the performance of his duties hereunder or which has the effect
of materially injuring the reputation or business of the Company; or
(ix) engaged in or committed a material breach of this Agreement for a 30-day
period after written notification is delivered by the Company that specifically
refers to this paragraph and identifies the manner in which the Company believes
the Executive has materially breached this Agreement. For purposes of this
paragraph, no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
or without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding anything herein to the contrary, for
purposes of any termination of employment that occurs within the period that
(i) begins with the first to occur of (1) the initial public announcement of a
Specified Change of Control (as defined below), or (2) the 90th day preceding a
Specified Change of Control and (ii) ends two years following such Specified
Change of Control, “Cause” shall instead mean only the occurrence of either or
both of the following: (A) the Executive’s conviction for committing an act of
fraud, embezzlement, theft, or other act constituting a felony (other than
traffic related offenses or as a result of vicarious liability); or (B) the
willful engaging by the Executive in misconduct that is significantly injurious
to the Company. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause without delivery to the Executive of a notice
of termination signed by the Company’s Chief Executive Officer or Chairman of
the Board stating that in the good faith opinion of the officer signing such
notice, the Executive has engaged in or committed conduct of the nature
described in this paragraph, and specifying the particulars thereof in detail.

         C.        Other than Cause or Death or Disability. The Executive or the
Company may terminate the Executive’s employment at any time, without Cause, by
giving the other party to this Agreement at least 30 days advance written notice
of such termination, subject to the provisions of this Agreement.

         D.        Obligations of the Company Upon Termination.

         1.        Death or Disability. If the Executive’s employment is
terminated by reason of the Executive’s death or Disability, this Agreement
shall terminate without further obligations to the Executive or his legal
representatives under this Agreement, other than for (a) payment of the sum of
(i) the Executive’s base salary through the date of termination of employment to
the extent not theretofore paid, plus (ii) any earned vacation pay, to the
extent not theretofore paid (the sum of the amounts described in clauses (i) and
(ii) shall be hereinafter referred to as the “Accrued Obligations”), which shall
be paid to the Executive or his estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the date of termination of employment; and (b)
payment to the Executive or his estate or beneficiary, as applicable, (i) any
amounts due pursuant to the terms of any applicable welfare benefit plans; (ii)
obligations pursuant to the terms of any outstanding stock option agreements;
and (iii) obligations under the Company’s 401(k) Savings Plan.

         2.        Cause. If the Executive’s employment is terminated by the
Company for Cause, this Agreement shall terminate without further obligations to
the Executive other than for the timely payment of the Accrued Obligations. If
it is subsequently determined that the Company did not have Cause for
termination under this Section IV-D-2, then the Company’s decision to terminate
shall be deemed to have been made under Section IV-D-3 and the amounts payable
thereunder shall be the only amounts the Executive may receive for his
termination.

         3.        Other than Cause or Death or Disability.

(a)  

If, during the term of this Agreement, (i) the Company terminates the
Executive’s employment for other than Cause or death or Disability, or (ii) the
Executive terminates his employment hereunder with Good Reason (as defined
below), the Executive’s employment shall terminate and the Executive shall be
entitled to receive the following:


(1)  

an amount equal to the Contract Balance (as defined below) in one lump sum upon
such termination of his employment; and


(2)  

the Accrued Obligations as of the date of termination of employment.


  Any payment made pursuant to this Section IV-D-3(a) shall be reduced by all
amounts required to be withheld by applicable law, and shall only be made in
exchange for a valid release of all claims the Executive may have against the
Company in the form attached hereto as Exhibit A (which may be modified only to
the extent necessary to reflect developments in applicable law that would
jeopardize enforceability of such release unless the modifications are not
made). Such payment shall constitute the sole and entire obligation of the
Company to provide any compensation or benefits to the Executive upon
termination, except for obligations under the Company’s 401(k) Savings Plan,
obligations pursuant to the terms of any outstanding stock option agreements,
and the Company’s obligations to make payments required to be made under any
other incentive compensation plan.


         (b)        The term “Good Reason” means (except as set forth below):

(i)  

if the Executive’s annual base salary is reduced, except for a general one-time
“across-the-board” salary reduction not exceeding ten percent (10%) which is
imposed simultaneously on all executive officers of the Company; or


(ii)  

if, the Company requires the Executive to be based at an office location which
will result in an increase of more than thirty (30) miles in the Executive’s
one-way commute, except in connection with a relocation of the Company’s
principal executive offices; or


(iii)  

if the Company does not permit the Executive to continue to serve as the
President and Chief Operating Officer or another mutually acceptable senior
executive position.


  provided, however, that “Good Reason” shall cease to exist for an event on the
60th day following the earlier of the Company’s written notice of the change to
the Executive or the Executive’s becoming aware thereof, unless the Executive
has given the Company written notice of his/her objection thereto prior to such
date.


  Notwithstanding anything herein to the contrary, for purposes of any
termination of employment that occurs within the period that (i) begins with the
first to occur of (1) the initial public announcement of a Specified Change of
Control (as defined below), or (2) the 90th day preceding a Specified Change of
Control and (ii) ends two years following such Specified Change of Control,
“Good Reason” shall instead mean, without the Executive’s express written
consent, the occurrence of any one or more of the following:


(i)  

a material reduction in the nature, status or scope of the Executive’s
authorities, duties, and/or responsibilities, (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the Specified Change of Control (provided,
however, that neither of (A) a change in the Executive’s reporting
relationships, nor (B) an adjustment in the nature of the Executive’s duties and
responsibilities that in either case does not remove from him the authority with
respect to the Company’s functional area, employees or products and services
that the Executive had immediately prior to such change or adjustment shall
constitute “Good Reason”);


(ii)  

a reduction in the Executive’s base salary from its highest level in effect at
any point in the three months preceding the Specified Change of Control or a
significant reduction in the Executive’s aggregate incentive opportunities under
the Company’s short and/or long-term incentive programs, as such opportunities
exist immediately prior to the Specified Change of Control;


(iii)  

the failure of the Company to maintain the Executive’s relative level of
coverage and accruals (as compared to other Company executives) under the
Company’s employee benefit and/or retirement plans, policies, practices, or
arrangements in which the Executive participates immediately prior the Specified
Change of Control (both in terms of the amount of benefits provided, and amounts
accrued) (for this purpose, the Company may eliminate and/or modify existing
programs and coverage levels without the Executive’s consent; provided, however,
that the Executive’s level of coverage under all such programs must be at least
as great as is provided to executives who have the same or lesser levels of
reporting responsibilities within the Company’s organization);


(iv)  

the Executive is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that will result in
an increase of more than thirty (30) miles in the Executive’s one-way commute
(as compared to the Executive’s one-way commute prior to the Change in Control);
or


(v)  

the Company’s not permitting the Executive to continue to serve as the President
and Chief Operating Officer or another mutually acceptable senior executive
position.


  For purposes of this Agreement, the term a “Specified Change of Control” shall
be any Change of Control that is specifically designated, in writing, by the
Board of Directors of the Company or Compensation Committee thereof prior to the
consummation of the Change of Control to be a Specified Change of Control.


  (c)        The term “Contract Balance” means an amount equal to the annual
base salary that the Executive would have earned from the Company had the
Executive continued his employment from the date the Executive’s employment
terminated through the Expiration Date (i.e., base salary for two (2) years),
using the rate of base salary in effect on the date on which the Executive
received or gave written notice of his termination, plus an amount equal to two
(2) times the sum of (i) an amount equal to the average of the annual bonuses
with respect to the Company’s two (2) most recently completed fiscal years, if
any, determined to be payable and/or paid to the Executive under the Company’s
the Executive Bonus Plan (or comparable bonus plan) prior to such notice of
termination, and (ii) an amount determined by the Company from time to time in
its sole discretion to be equal to the annual cost for the Executive of
obtaining medical, dental and vision insurance under COBRA, which annual amount
is hereby initially estimated to be $20,000.


  (d)        A “Change of Control” shall be deemed to have occurred if:


(i)  

any “person,” as such term is used in Sections 13(d)and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) is, becomes or
enters a contract to become, the “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the 1934 Act, directly or indirectly, of securities
representing twenty-five percent (25%) or more of the voting common stock of the
Company;


(ii)  

all or substantially all of the business or assets of the Company are disposed
of, or a contract is entered to dispose of all of the business of the Company
pursuant to a merger, consolidation other transaction in which (a) the Company
is not the surviving parent company or (b) the stockholders of the Company prior
to the transaction do not continue to own at least sixty percent (60%) of the
surviving parent company in substantially the same proportions as their
ownership immediately prior to such transaction; or


(iii)  

the Company is materially or completely liquidated.


  Notwithstanding clause (i) above, a “Change of Control” shall not be deemed to
have occurred solely because a person shall be, become or enter into a contract
to become the beneficial owner of 25% or more, but less than 40%, of the voting
common stock of the Company, if and for so long as such person is bound by, and
in compliance with, a contract with the Company providing that such person may
not nominate, vote for, or select more than a minority of the directors of the
Company. The exception provided by the preceding sentence shall cease to apply
with respect to any person upon expiration, waiver, or non-compliance with any
such contract, by which such person was bound.


  (e)        In the event the Executive initiates arbitration pursuant to
Section VI to enforce his rights to any payments under this Section IV-D-3, or
the Company seeks to withhold or reduce any such payments for any reason, then:


(i)  

the burden of proving that the Executive is not entitled to such payments shall
be on the Company;


(ii)  

the Company shall pay all expenses incurred by the Executive in prosecuting or
defending any such proceeding as they are incurred by the Executive in advance
of the final disposition of such dispute, together with any tax liability
incurred by the Executive in connection with the receipt of such amounts;
provided, however, that the payment of such expenses incurred in advance of the
final disposition of such proceeding shall be made only upon delivery to the
Company of an undertaking, by or on behalf of the Executive, to repay all
amounts so advanced to the extent the arbitrator in such proceeding so
determines as provided in Section V; and


(iii)  

all such payments required under this Agreement shall continue to be made on the
dates provided herein without any offsets, claims or charges of any kind
whatsoever being asserted by the Company, except in the event a final
determination pursuant to the arbitration provisions of Section V has been
rendered and such determination provides that the Company is entitled to assert
any such offset, claim or charge against the Executive.


  (f)        No Mitigation or Offset. Notwithstanding anything herein to the
contrary, the amount of any payment or benefit provided for in this Section
IV-D-3 shall not be reduced, offset or subject to recovery by the Company or any
of its subsidiaries or affiliates by reason of any compensation earned by the
Executive as the result of employment by another employer after the Executive’s
employment with the Company terminates for any reason. In addition, the
Executive shall be under no obligation to seek other employment or to take any
other actions to mitigate the amounts payable under this Section IV-D-3.


         4.        Exclusive Remedy. The Executive agrees that the payments
contemplated by this Agreement shall constitute the exclusive and sole remedy
for any termination of his employment and the Executive covenants not to assert
or pursue any other remedies, at law or in equity, with respect to any
termination of employment.

V.     ARBITRATION.

        Any dispute or controversy arising under or in connection with this
Agreement or the Executive’s employment by the Company shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator in
accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Such arbitration shall be
conducted in Orange County, California, and the arbitrator shall be a resident
of Orange County, California or of a county contiguous to Orange County,
California. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that the Company shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Sections VI, VII,
or IX of this Agreement and the Executive hereby consents that such restraining
order or injunction may be granted without the necessity of the Company’s
posting any bond, and provided, further, that the Executive shall be entitled to
seek specific performance of his right to be paid until the date of employment
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. The arbitrator’s order shall specify, based
on the outcome of the arbitration, whether the Executive shall repay any of the
Executive’s expenses theretofore paid by the Company pursuant to Section
IV-D-3(e)(ii). The fees and expenses of the arbitrator shall be borne by the
Company.

VI.      NONCOMPETITION; ANTISOLICITATION.

        The Executive promises and agrees that during the term of this Agreement
and for a period of two years thereafter, he will not, directly or indirectly,
either for himself or for any other person, entity or business, (i) be engaged
in any way with a competing business of the Company or any of its present or
future subsidiaries or affiliates, or (ii) induce or attempt to induce any
patient, customer, supplier, licensee, or other party having a business
relationship with Apria or any of its subsidiaries or affiliates to cease or
reduce the scope of that relationship. For purposes of the above covenant in
this Section VI, the Executive shall “be engaged in any way with a competing
business of the Company” if he, directly or indirectly, engages or invests in,
owns, manages, operates, finances, controls, or participates in the ownership,
management, operation or control of, is employed by, lends his name or credit
to, or renders consulting or other services or advice to, any person, firm,
corporation or other business entity which performs or sells services or
products which are competitive with those services and products performed or
sold at any time after the date hereof by the Company or any of its subsidiaries
or affiliates in any jurisdiction.

VII.     SOLICITING EMPLOYEES.

        The Executive promises and agrees that, for a period of two years
following termination of his employment, he will not, directly or indirectly,
solicit any of the Company employees who earned annually $50,000 or more as a
Company employee during the last six months of his or her own employment, or
facilitate the hiring of any such employee, to work for any other business,
individual, partnership, firm, corporation, or other entity.

VIII.     CONFIDENTIAL INFORMATION.

         A.        The Executive, in the performance of his duties on behalf of
the Company, shall have access to, receive and be entrusted with confidential
information, including but not limited to systems technology, field operations,
reimbursements, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed, by the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any time has been in
the Executive’s possession or under the Executive’s control.

         B.        The Executive hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Company’s Confidential Material by
any means whatsoever and at any time before, during or after the Executive’s
employment with the Company shall constitute unfair competition. The Executive
agrees that he shall not engage in unfair competition either during the time
employed by the Company or any time thereafter.

         C.        The Executive promises and agrees that for a period of two
years following termination of his employment, he will not, other than as
required by law or by order of a court or other competent authority, make or
publish, or cause any other person to make or publish, any statement that is
disparaging or that reflects negatively upon the Company, or that is or
reasonably would be expected to be damaging to the reputation of the Company.

IX.     EXCISE TAX.

         A.        In the event that any amount or benefit that may be paid or
otherwise provided to or in respect of the Executive by or on behalf of the
Company or any affiliate, whether pursuant to this Agreement or otherwise
(collectively, “Covered Payments”), is or may become subject to the tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(or any successor provision or any comparable provision of state, local or
foreign law) (“Excise Tax”), the Company will pay to the Executive a
“Reimbursement Amount” equal to the total of: (A) any Excise Tax on the Covered
Payments, plus (B) any Federal, state, and local income taxes, employment and
excise taxes (including the Excise Tax) on the Reimbursement Amount, plus (C)
the product of any deductions disallowed for Federal, state or local income tax
purposes because of the inclusion of the Reimbursement Amount in the Executive’s
income multiplied by the Executive’s combined Federal, state, and local income
tax rate for the calendar year in which the Reimbursement Amount is includible
in the Executive’s taxable income, plus (D) any interest, penalties or additions
to tax imposed under applicable law in connection with the Excise Tax or the
Reimbursement Amount, plus (E) any reasonable out-of-pocket costs incurred by
the Executive in connection with any of the foregoing. For purposes of this
Section IX-A, the Executive will be deemed to pay (1) Federal income taxes at
the highest applicable marginal rate of Federal income taxation applicable to
individuals for the calendar year in which the Reimbursement Amount is
includible in the Executive’s taxable income and (2) any applicable state and
local income taxes at the highest applicable marginal rate of taxation
applicable to individuals for the calendar year in which such Reimbursement
Amount is includible in the Executive’s taxable income, net of the maximum
reduction in Federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year (determined without regard to
limitations on deductions based upon the amount of the Executive’s adjusted
gross income). Except to the extent provided in Section IX-C below, this
provision is intended to put Employee in the same position as Employee would
have been had no Excise Tax been imposed upon or incurred as a result of any
Payment.

         B.        The payment of a Reimbursement Amount under this Section IX
shall not be conditioned upon the Executive’s termination of employment.

         C.        Notwithstanding the foregoing provisions of this Section
IX-A, if the Company determines that, absent this sentence, the Executive is
entitled to a Reimbursement Amount, but that the portion of the Covered Payments
that would be treated as “parachute payments” under Code Section 280G (“Covered
Parachute Payments”) does not exceed 103% of the greatest amount of Covered
Parachute Payments that could be paid to the Executive such that the receipt of
such Covered Parachute Payments would not give rise to any Excise Tax (the “Safe
Harbor Amount”), then no Reimbursement Amount shall be paid to the Executive
(unless for any reason the Executive is determined to be subject to the Excise
Tax after application of the balance of this sentence, in which case the full
Reimbursement Amount shall be paid), and the Covered Parachute Payments payable
under this Agreement shall be reduced so that the Covered Parachute Payments, in
the aggregate, are reduced to the Safe Harbor Amount. For purposes of reducing
the Covered Parachute Payments to the Safe Harbor Amount, only amounts payable
under this Agreement shall be reduced. If the reduction of the amounts payable
under this Agreement would not result in a reduction of the Covered Parachute
Payments to the Safe Harbor Amount, no amounts payable under this Agreement or
otherwise shall be reduced pursuant to this Section IX-C. The Company shall
notify the Executive of any intent to reduce the amount of any Covered Payments
in accordance with this Section IX-C (which notice, if practicable, shall be
given prior to the occurrence of an event that would give rise to a Covered
Parachute Payment), and the Executive shall have the right to designate which of
the Covered Payments shall be reduced and to what extent, provided that the
Executive may not so elect to the extent that, in the determination of counsel
to the Company, such election would cause the Executive to be subject to the
Excise Tax.

         D.        The determination of whether an event described in Code
Section 280G(b)(2)(A)(i) has occurred, the amount of any Reimbursement Amount
and/or the amounts described in Section IX-C above shall be made initially by an
accounting firm selected by the Compensation Committee of the Board of Directors
(as constituted prior to the occurrence of any Change of Control), or, if no
such firm is selected, by the independent compensation consulting firm retained
by the Compensation Committee prior to any Change of Control to provide
consulting advice to the Compensation Committee; provided, however, that nothing
herein shall limit the Executive’s right to payment of the Reimbursement Amount
in the event it is determined that any of such initial determinations was
incorrect.

         E.        The Executive shall promptly notify the Company in writing of
any claim by any taxing authority that, if successful, would require the payment
by the Company of a Reimbursement Amount; provided, however, that failure by the
Executive to give such notice promptly shall not result in a waiver or
forfeiture of any of the Executive’s rights under this Section IX except to the
extent of actual damages suffered by the Company as a result of such failure. If
the Company notifies the Executive in writing within 15 days after receiving
such notice that it desires to contest such claim (and demonstrates to the
reasonable satisfaction of the Executive its ability to pay any resulting
Reimbursement Amount), the Executive shall:

1.  

give the Company any information reasonably requested by the Company relating to
such claim;


2.  

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company that is reasonably acceptable to the Executive;


3.  

cooperate with the Company in good faith in order effectively to contest such
claim; and


4.  

permit the Company to participate in any proceedings relating to such claim;


provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice the Executive’s disputes with the taxing authority as to other
issues; and provided, further, that the Company shall bear and pay on an
after-tax and as-incurred basis, all attorneys fees, costs and expenses
(including additional interest, penalties and additions to tax) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax and as-incurred basis, for all resulting taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax.

X.     FUNDING UPON SPECIFIED CHANGE OF CONTROL.

         A.        Immediately prior to the occurrence of a Specified Change of
Control, the Company shall fund, to the extent it has not done so, a sum equal
to the present value on the date of the Specified Change of Control of any
amounts that are or would reasonably be expected to become payable to the
Executive under the provisions of Sections IV, IX and XI hereof (including a
good faith estimate of expenses of the trust in the event that the Company does
not timely pay such expenses), which in any event shall be no less than 125% of
such present value (determined using an interest rate equal to the short-term
applicable federal rate (with annual compounding) established under Section
1274(d) of the Code for the month in which the Specified Change of Control), by
establishing and irrevocably funding a trust for the benefit of the Executive.
In addition, immediately prior to the occurrence of a Specified Change of
Control, the Company shall contribute to the trust established under this
Section X, to the extent it has not done so, a number of shares of common stock
of the Company equal to the total number of shares subject to all outstanding
awards (whether vested or unvested) of stock options, restricted stock purchase
rights and restricted stock units held by the Executive as of immediately prior
to the Specified Change of Control. The trustee of such trust shall be
instructed to pay out any such amounts as and to the extent such amounts become
payable in accordance with the terms of this Agreement and the agreements
documenting the terms of the Executive’s outstanding stock awards.

         B.        The trust established under this Section X shall be a grantor
trust described in Section 671 of the Code. The Company shall be solely
responsible for and shall directly pay all fees and expenses of the trust;
provided, however, in the event that the Company does not pay all of the fees
and expenses of the trust, the trustee shall have the authority to pay such fees
from the assets of the trust.

         C.        Any payments of compensation, severance or other benefits by
the trust established pursuant to this Section X shall, to the extent thereof,
discharge the Company’s obligation to pay compensation, pension, severance and
other benefits hereunder, it being the intent of the Company that assets in such
trust be held for the purpose of discharging any obligation of the Company to
pay compensation, severance and other benefits under this Agreement and all
equity compensation agreements between the Company and the Executive under such
circumstances in which such trust is in effect.

         D.        The trust established under this Section X shall not
terminate until the date on which all payments and benefits to be funded out of
the trust have been satisfied and discharged in full. Upon termination of the
trust any assets remaining in the trust shall be returned to the Company.

XI.     EFFECT OF SECTION 409A OF THE CODE.

        Notwithstanding anything to the contrary in this Agreement, if the
Company determines (a) that on the date the Executive’s employment with the
Company terminates or at such other time that the Company determines to be
relevant, the Executive is a “specified employee” (as such term is defined under
Section 409A) of the Company and (b) that any payments to be provided to the
Executive pursuant to this Agreement are or may become subject to the additional
tax under Section 409A(a)(1)(B) of the Code or any other taxes or penalties
imposed under Section 409A of the Code (“Section 409A Taxes”) if provided at the
time otherwise required under this Agreement then (i) such payments shall be
delayed until the date that is six months after date of the Executive’s
“separation from service” (as such term is defined under Section 409A of the
Code) with the Company, or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes (the
“Payment Delay Period”) and (ii) such payments shall be increased by an amount
equal to interest on such payments for the Payments Delay Period at a rate equal
to the prime rate in effect as of the date the payment was first due plus one
point (for this purpose, the prime rate will be based on the rate published from
time to time in The Wall Street Journal).

XII.     SUCCESSORS.

         A.        This Agreement is personal to the Executive and shall not,
without prior written consent of the Company, be assignable by the Executive.

         B.        This Agreement shall inure to the benefit of and be binding
upon the Company, its subsidiaries and its successors and assigns and any such
subsidiary, successor or assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.

XIII.     WAIVER.

         No waiver of any breach of any term or provision of this Agreement
shall be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

XIV.     MODIFICATION.

        This Agreement may not be amended or modified other than by a written
agreement executed by the Executive and the Company’s Chief Executive Officer or
Chairman.

XV.     SAVINGS CLAUSE.

        The provisions of this Agreement are severable and in the event that a
court of competent jurisdiction determines that any provision of this Agreement
is in violation of any law or public policy, in whole or in part, only the
portions of this Agreement that violate such law or public policy shall be
stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

XVI.     COMPLETE AGREEMENT.

        This Agreement constitutes and contains the entire agreement and final
understanding concerning the Executive’s employment with the Company and the
other subject matters addressed herein between the parties. It is intended by
the parties as a complete and exclusive statement of the terms of their
agreement. It supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against either party.
This is a fully integrated agreement. Except as provided herein, the Executive’s
the Executive Severance Agreement with the Company, dated June 27, 2001, is no
longer in effect.

XVII.     GOVERNING LAW.

        This Agreement shall be deemed to have been executed and delivered
within the State of California and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of California without regard to principles of conflicts of
laws.

XVIII.     CONSTRUCTION.

        In any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

XIX.     COMMUNICATIONS.

        All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
or by courier, or if mailed by registered or certified mail, postage prepaid,
addressed to the Executive at 105 Country View Lane, McMurray, PA 15317 or
addressed to the Company at 26220 Enterprise Court, Lake Forest, California
92630, Attention: Senior Vice President and General Counsel, with a copy to the
attention if the Senior Vice President, Human Resources. Either party may change
the address at which notices shall be given by written notice given in the above
manner.

XX.      EXECUTION.

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Xerographic copies of such signed counterparts may
be used in lieu of the originals for any purpose.

XXI.     LEGAL COUNSEL.

        The Executive and the Company recognize that this is a legally binding
contract and acknowledge and agree that they have each had the opportunity to
consult with legal counsel of their choice.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

APRIA HEALTHCARE GROUP INC.



By ____________________________
         Lawrence M. Higby
         Chief Executive Officer THE EXECUTIVE



By ____________________________
         Lawrence A. Mastrovich

--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

        THIS GENERAL RELEASE (this “Release”) is made as of the ___ day of
__________, 20___, by and between Lawrence A. Mastrovich, an individual
(“Executive”), and Apria Healthcare Group Inc., a Delaware corporation
(“Apria”). In consideration of the payments and benefits to be provided to
Executive pursuant to that certain Amended and Restated Employment Agreement,
effective as of May 5, 2006, to which Executive and Apria are parties (the
“Severance Agreement”), the sufficiency of which is acknowledged hereby,
Executive and Apria agree as follows:

    1.        Neither this Release nor anything in this Release shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Apria or Executive of any violation of Apria’s policies or
procedures, or state or federal laws or regulations. This Release may be
introduced, however, in any proceeding to enforce the Release. Such introduction
shall be pursuant to an order protecting its confidentiality.

    2.        Except for (i) those obligations created by or arising out of this
Release, (ii) any rights Executive may have under stock option agreements with
Apria and any retirement, 401(k), or similar benefit plans of Apria, and (iii)
the continuing right to indemnification as provided by applicable law or in
Apria’s bylaws and articles of incorporation in connection with acts, suits or
proceedings by reason of the fact that he was an officer or employee of Apria
where the basis of the claims against him consists of acts or omissions taken or
made in such capacity, Executive on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges Apria,
and its predecessors, subsidiaries and affiliates, past and present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
(including Apria) referred to as the “Apria Releasees,” with respect to and from
any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he now owns or holds or he has at any time heretofore owned or held as against
the Apria Releasees, arising out of or in any way connected with his employment
relationship with any Apria Releasee, or his voluntary resignation from
employment with the Apria Releasees or any other transactions, occurrences,
actions, omissions, claims, losses, damages or injuries whatsoever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of any Apria Releasee committed or omitted prior to the date of this
Release, including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the Fair Employment Practices Act, the Equal Pay Laws, the
Workers’ Compensation Act, the Family and Medical Leave Act, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
the Employee Retirement Income Security Act of 1974, the California Fair
Employment and Housing Act, the California Labor Code, the state and federal
Worker Adjustment and Retraining Notification Act, the California Business and
Professions Code, or any common law or statutory claim for fraud, wrongful
termination, violation of public policy or defamation, or any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.

        Except for those obligations created by or arising out of this Release,
and except as provided below, Apria on behalf of itself and the Apria Releasees
(to the extent the matter in question arises on the basis of their relationship
to Apria) hereby acknowledges full and complete satisfaction of and releases and
discharges, and covenants not to sue, Executive from and with respect to any and
all claims, agreements, obligations, losses, damages, injuries, demands and
causes of action, known or unknown, suspected or unsuspected, whether or not
concealed or hidden, arising out of or in any way connected with Executive’s
employment relationship with any Apria Releasee or his voluntary resignation
from employment with the Apria Releasees, or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, which Apria now owns or holds or has
at any time heretofore owned or held as against Executive.

    3.        It is the intention of Apria and Executive in executing this
Release that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. In furtherance of this
intention, Apria and Executive hereby expressly waive any and all rights and
benefits conferred upon them by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE and expressly consent that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified. SECTION 1542 provides:

         "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

        Apria and Executive, and each of them, acknowledge that either may
hereafter discover claims or facts in addition to or different from those which
either or both of them now knows or believes to exist with respect to the
subject matter of this Release and which, if known or suspected at the time of
executing this Release, may have materially affected this settlement.
Nevertheless, Apria and Executive each hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Apria and Executive each acknowledge that it or he understands the
significance and consequence of such release and such specific waiver of SECTION
1542.

    4.        The terms and conditions of this Release shall remain confidential
as between the parties and professional advisers to the parties and neither of
them shall disclose them to any other person, except as provided herein or as
required by the rules and regulations of the Securities and Exchange Commission
(“SEC”) or as otherwise may be required by law or court order. Without limiting
the generality of the foregoing, neither Apria nor Executive will respond to or
in any way participate in or contribute to any public discussion concerning, or
in any way relating to, the execution of this Release or the events which led to
its execution. Except as provided above with respect to SEC rules and
regulations or as otherwise may be required by law or court order, if inquiry is
made of Apria concerning any of the claims released by this Release or relating
to Executive’s employment with Apria, Apria shall provide to third parties
Executive’s dates of employment with Apria and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Apria’s human resources department.

    5.        Executive expressly acknowledges and agrees that, by entering into
this Release, he is waiving any and all rights or claims that may have arisen
under the Age Discrimination in Employment Act of 1967, as amended, which have
arisen on or before the date of execution of this Release. Executive further
expressly acknowledges that:

    a.        He is hereby advised in writing by this Release to consult with an
attorney before signing this Release;

    b.        He was given a copy of this Release on _______________, and
informed that he had 21 days within which to consider the Release, although he
is free to accept this Release anytime within that 21-day period and

    c.        He was informed that he has seven days following the date of his
execution of this Release in which to revoke the Release, which revocation may
be effected by means of a written notice sent to the General Counsel of Apria at
Apria’s corporate headquarters.

    d.        Apria and Executive agree that this Release will not become
effective or enforceable until the seven-day revocation period has expired
without his having revoked this Release.

    6.        Apria and Executive each warrant and represent that neither has
heretofore assigned or transferred to any person not a party to this Release any
released matter or any part or portion thereof and each shall defend, indemnify
and hold harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

    7.        Apria and Executive acknowledge that any employment or contractual
relationship between them (including with any other Apria Releasee) will
terminate on _______________, that they have no further employment or
contractual relationship except as may arise out of this Release and that
Executive waives any right or claim to reinstatement as an employee of any Apria
Releasee and will not seek employment in the future with Apria, unless by mutual
consent.

    8.        This Release shall be incorporated into and made a part of the
Severance Agreement as of the date hereof. This Release together with the
Severance Agreement sets forth the entire agreement and understanding between
the parties as to the subject matter hereof and supersedes all prior and
contemporaneous oral and written discussions, agreements and understandings of
any kind or nature. This Release shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns.
This Release does not, however, affect Executive’s rights under any Apria
retirement, 401(k), or similar benefit plan. This Release also does not modify
the provisions of any of Executive’s stock options, restricted stock purchase
rights or restricted stock units.

    9.        If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.

    10.        This Release has been executed and delivered by Executive within
the State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

    11.        This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

    12.        Any dispute or controversy between Executive on the one hand, and
Apria (or any other Apria Releasee), on the other hand, in any way arising out
of, related to, or connected with this Release or the subject matter hereof, or
otherwise in any way arising out of, related to, or connected with Executive’s
employment with any Apria Releasee or the termination of Executive’s employment
with any Apria Releasee, shall be submitted for resolution by arbitration in
accordance with the provisions of the Severance Agreement. APRIA AND EXECUTIVE
ACKNOWLEDGE, UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE UNDER THIS
RELEASE, EACH PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A JUDICIAL
RESOLUTION OF THE DISPUTE.

    13.        No waiver of any breach of any term or provision of this Release
shall be construed to be, or shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

    14.        In entering this Release, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that they have read the Release and have had the opportunity to have
the Release explained to them by their attorneys, and that those terms are fully
understood and voluntarily accepted by them.

    15.        All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

    16.        Executive hereby declares as follows:

        I, Lawrence A. Mastrovich, hereby acknowledge that I was given 21 days
to consider the foregoing Release and voluntarily chose to sign the Release
prior to the expiration of the 21-day period.

     I have read the foregoing Release and I accept and agree to the provisions
it contains and hereby execute it voluntarily with full understanding of its
consequences.

        I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

[signature page follows]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed and delivered this
Release this ___ day of __________, 20__.

  ____________________________
Executive



APRIA HEALTHCARE GROUP INC.



By ____________________________
         [Name]
         [Title]